Citation Nr: 1825425	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-31 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral hip disorder.  

2.  Entitlement to service connection for a bilateral hip disorder. 

3.  Entitlement to service connection for depression.  

4.  Entitlement to an initial rating in excess of 30 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979 and from October 1982 to May 1983.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Montgomery, Alabama Department of Veteran Affairs (VA) Regional Office/Agency of Original Jurisdiction (RO/AOJ) dated in December 2011 (granted service connection and assigned a zero percent rating for pes planus, claimed as flat feet, and reopened and denied service connection for a bilateral hip disorder) and August 2012 (denied service connection for depression).  An interim August 2016 rating decision granted an increased 30 percent rating for the Veteran's pes planus from his February 4, 2011 claim for service connection.  The Veteran has not expressed satisfaction with this determination and is presumed to be seeking the maximum benefit.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an increased initial rating for pes planus remains before the Board.  

Although the RO has reopened the Veteran's claim of service connection for a bilateral hip disorder, the Board must determine on its own whether new and material evidence has been submitted to reopen the claim.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  An unappealed November 1999 Board decision denied service connection for a bilateral hip disorder; evidence received since that decision was not of record at that time, relates to an unestablished fact necessary to substantiate the underlying claim and raises a reasonable possibility of substantiating that claim.

2.  Bilateral hip disability, status post left hip replacement and right hip surgery, is due to the Veteran's service-connected pes planus.

3.  The Veteran's unspecified depressive disorder is related to service and his service-connected pes planus. 

4.  Throughout the pendency of the appeal, the Veteran's bilateral pes planus has been manifested by complaints of pain accentuated on use which remain symptomatic with use of arch supports and decreased longitudinal arch height on weight-bearing; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation is not shown.


CONCLUSIONS OF LAW

1.  New and material evidence has been received; the claim for service connection for a bilateral hip disorder is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria for service connection for bilateral hip disability, status post left hip replacement and right hip surgery, have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102.

3.  The criteria for service connection for unspecified depressive disorder have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102.

4. The criteria for a rating in excess of 30 percent for bilateral pes planus have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.71a, Diagnostic Code (Code) 5276 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105.  Decisions by the Board are final.  38 U.S.C. § 7104.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C. § 5108.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

A November 1999 Board decision denied the claim of service connection for a bilateral hip disorder on the basis that there was no evidence connecting a current hip disorder to disease or injury during service.  

Evidence added to the record since November 1999 includes an October 2012 private medical opinion that "it is certainly more likely than not the service connected pes planus are directly responsible for the hip replacement surgery" and "[t]he pes planus continues to aggravate the hip today because of his altered gait."  This evidence relates to the previously unestablished element of whether the Veteran has a current hip disorder related to disease or injury during service and raises a reasonable possibility of substantiating the claim.  As new and material evidence has been submitted, the claim is reopened.

Service Connection Claims

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Bilateral Hips

An October 2012 private medical opinion from Dr. H. Skaggs, MD, noted that the Veteran was status post left total hip replacement arthroplasty in 1995 and right hip surgery in 1996.  After reviewing the claims folder, Dr. Skaggs noted that "this is a classic case where a person (for many years) had an altered gait and eventually the altered gait contributed to more serious problems."  After a review of the evidence, Dr. Skaggs stated that "it is very clear the Veteran's pes planus was causing an altered gain" and that "[a]n altered gait rapidly increases the rate a person wears out the hip."  Dr. Skaggs stated that "it is certainly more likely than not the service connected pes planus are directly responsible for the hip replacement surgery," albeit not the only cause, and "[t]he pes planus continues to aggravate the hip today because of his altered gait."  As the medical nexus evidence of record links the Veteran's current bilateral hip disability to his service-connected pes planus, service connection is warranted for bilateral hip disability on a secondary basis.


Depression 

An August 2016 DBQ prepared by Dr. H. Henderson-Galligan, PhD, diagnosed the Veteran with unspecified depressive disorder.  She had reviewed the Veteran's claims folder and had performed a mental status examination.  Her private medical opinion states that "unspecified depressive disorder more likely than not began in service, continues uninterrupted to the present and is aggravated by pes planus and hips impairments."  Dr. Henderson referenced medical literature detailing the emergence of mental health symptoms with active duty servicemen and the connection between medical issues and psychiatric disorders.  As the medical nexus evidence of record links the Veteran's current mental health disorder to service and his service-connected pes planus (and now bilateral hip disability), service connection is warranted for unspecified depressive disorder.
 
Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  The Board should consider only those factors contained in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Generally, in evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's bilateral pes planus is rated as 30 percent disabling throughout the appeal under the provisions of 38 C.F.R. § 4.71a, Code 5276.  Under Code 5276, a 30 percent rating is warranted for severe bilateral pes planus, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A maximum 50 percent rating is warranted for pronounced bilateral pes planus, manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances. 

For the entire period of the appeal, the Veteran's bilateral pes planus is shown to be severe in degree when considering his complaints of pain and functional loss.  Although the Veteran's symptoms were noted to be relieved by arch supports (or built up shoes or orthotics) on December 2011 VA examination; the December 2011 and July 2016 VA examination reports note that the Veteran remained symptomatic on both sides.  Additionally, both VA examination reports includes findings of decreased longitudinal arch height of both feet on weight-bearing and VA treatment records include a February 2012 report of podiatry consultation which notes "pain on palpation medial aspect bilateral heels" and "decreased medial arches bil [bilateral] feet on weightbearing."  However, such disability is not shown to be pronounced in degree (even when considering his complaints of pain, functional loss, and lack of improvement from orthotics), because extreme tenderness, marked inward displacement or severe spasm of the tendo Achilles on manipulation has not been shown at any time.  

The VA examination reports note that a December 2011 X-ray study showed mild hallux valgus of both great toes, tiny radiopaque foreign bodies adjacent to the medial left midfoot and tiny plantar calcaneal spurs bilaterally.  However, the VA examiners noted no pain on manipulation of the Veteran's feet, indication of swelling on use or characteristic callouses.  Both examiners noted the use of arch supports or orthotics and found that the Veteran did not have extreme tenderness of the plantar surface of either foot.  The December 2011 and July 2016 VA examination reports also note decreased longitudinal arch height of both feet; however, the examiners found no objective evidence of marked deformity, marked pronation, the weight-bearing line falling over or medial to the great toe, "inward" bowing of the Achilles tendon or marked inward displacement and severe spasm of the Achilles tendon on manipulation of either foot.  The July 2016 VA examiner stated that the "Veteran may experience bilateral foot pain with improper shoes, ambulating for prolonged periods of time."  

As outlined above, the evidence of record throughout the entire period being considered documents that the Veteran's bilateral pes planus has been severe in degree (when considering his complaints of pain and functional loss), manifested by objective evidence of decreased longitudinal arch height of both feet on weight-bearing (and "pain on palpation medial aspect bilateral heels" and "decreased medial arches bil [bilateral] feet on weightbearing" as noted on February 2012 report of podiatry consultation).  However, as no extreme tenderness of the plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendo Achilles on manipulation has been shown at any time, even when considering his complaints of pain, functional loss, and lack of improvement from orthotics, his bilateral pes planus is not shown to be pronounced in degree (which is required for a rating in excess of 30 percent under Code 5276).  Accordingly, the Board finds that a rating in excess of 30 percent is not warranted at any time during the appeal period.  See 38 C.F.R. § 4.71a, Code 5276; see also Fenderson, 12 Vet. App. at 119, 126-27.

The Board has no reason to question the Veteran's accounts of continuing problems with his bilateral pes planus; he is competent to report symptoms of his bilateral foot pain because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is not, however, competent to identify the specific level of disability of his bilateral pes planus when applied to appropriate diagnostic codes.  Such competent evidence - concerning the nature and extent of his bilateral pes planus - has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings as provided in the examination reports directly address the criteria under which his disability is rated.  The criteria for a 50 percent rating are not met or approximated, and such rating is not warranted.

Neither the Veteran nor his representative has raised any other issues associated with the pes planus rating, nor have any other issues been reasonably raised by the record in connection with the pes planus rating.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Accordingly, the criteria for an initial rating in excess of 30 percent for the Veteran's bilateral pes planus have not been met, and the claim is denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

New and material evidence has been received that is sufficient to reopen the claim for service connection for a bilateral hip disorder; the claim is reopened.

Service connection for bilateral hip disability, status post left knee replacement and right knee surgery, is granted.

Service connection for unspecified depressive disorder is granted.

An initial rating in excess of 30 percent for bilateral pes planus is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


